                  Case 1:20-cv-01302-KLM Document 1 Filed 05/08/20 USDC Colorado Page 1 of 13




                                                     UNITED STATES DISTRICT COURT
                                                        DISTRICT OF COLORADO

                         Civil Case No. 1:20-cv-1302


                         MARK LANDIN,

                                              Plaintiff,

                         v.

                         INTEGRITY FIRE SAFETY SERVICES, LLC,
                         and ERIC WILLIAMS, an individual,

                                             Defendants.


                                                                   COMPLAINT


                                                                 INTRODUCTION

                              1. Plaintiff Mark Landin (“Plaintiff”) worked for Defendants as a Senior Estimator for

                                 approximately ten months. During this time, he was not properly paid his earned

                                 commissions, was not paid overtime wages, and was not paid the entirety of a promised

                                 and earned bonus. To challenge these and other wage violations, Plaintiff brings this action,

                                 by and through his attorneys, against Defendants Integrity Fire Safety Services, LLC

                                 (“Integrity”), and Eric Williams, an individual, to recover unpaid or underpaid wages and

                                 other damages under the provisions of the Fair Labor Standards Act of 1938, as amended,

                                 29 U.S.C. § 201, et seq. (hereinafter “FLSA”), the Colorado Wage Claim Act, §8-4-101,

                                 et seq. and the Colorado Minimum Wage Act, C.R.S. §8-6-101, et seq., as implemented by

                                 the Colorado Minimum Wage Order (the “Minimum Wage Order”).




ANDERSONDODSON, P.C.
     11 Broadway
       Suite 615
 New York, NY 10004
     212.961.7639
www.andersondodson.com
                  Case 1:20-cv-01302-KLM Document 1 Filed 05/08/20 USDC Colorado Page 2 of 13




                             2. Plaintiff also brings unjust enrichment and breach of contract claims to the extent that any

                                 of his claims to owed wages and commissions were to fall outside of the FLSA or Colorado

                                 Wage Acts (“CWA”).



                                                           JURISDICTION AND VENUE

                             3. This Court has jurisdiction over the subject matter of the action pursuant to 28 U.S.C. §

                                 1331, by virtue of federal questions, 29 U.S.C. § 201 et seq. of the FLSA.

                             4. This Court has supplemental jurisdiction over Plaintiff’s state law claims by authority of

                                 28 U.S.C. § 1367.

                             5. Venue lies with this Court pursuant to 28 U.S.C. § 1391(b) and 29 U.S.C. § 201 et seq. A

                                 significant portion (if not all) of the events giving rise to the instant litigation occurred at

                                 in the metro Denver area. The Defendants’ office and primary place of business is located

                                 at 2695 W 3rd Avenue, Denver, CO 80219.



                                                                         PARTIES

                         Defendant Integrity Fire Safety Services, LLC

                             6. Defendant Integrity Fire Safety Services, LLC is a Colorado corporation whose principal

                                 place of business is located at 2695 W 3rd Avenue, Denver, Colorado 80219. Its registered

                                 agent is listed with the Colorado Department of State as Senn Visciano Canges P.C. with

                                 an address of 1700 Lincoln St., Suite 4300, Denver, CO 80203.

                             7. At all relevant times, Defendant Integrity Fire Safety Services, LLC had annual gross

                                 revenues in excess of $500,000.

                             8. At all relevant times, Defendant Integrity Fire Safety Services, LLC was engaged in



ANDERSONDODSON, P.C.
                         Landin v. Integrity Fire Safety Services, LLC                                                Complaint
     11 Broadway
       Suite 615
                         USDC, District of Colorado                                                                     Page 2
 New York, NY 10004
     212.961.7639
www.andersondodson.com
                  Case 1:20-cv-01302-KLM Document 1 Filed 05/08/20 USDC Colorado Page 3 of 13




                                 interstate commerce and/or the production of goods for commerce, within the meaning of

                                 the FLSA, 29 U.S.C. §§ 206(a) and 207(a).

                             9. Upon information and belief Defendant Integrity Fire Safety Services, LLC purchases

                                 supplies, equipment and other necessary items to run its services and serve its customers

                                 from out of state vendors selling such supplies, and equipment originating outside the state

                                 of Colorado. Further, Defendant Integrity Fire Safety Services, LLC advertises its business

                                 to the entire world on the internet at https://integrityfiresafetyservices.com. Defendant

                                 Integrity Fire Safety Services, LLC also accepts payments by credit cards and, upon

                                 information and belief, utilizes the phone and internet lines to conduct business and accept

                                 and transmit payments.

                             10. At all times material to this action, Defendant Integrity Fire Safety Services, LLC was

                                 subject to the FLSA and was an “employer” of the Plaintiff, as defined by § 203(b) of the

                                 FLSA.

                         Defendant Eric Williams

                             11. Defendant Eric Williams, an individual, resides in Colorado.

                             12. At all times material to this action, Defendant Williams actively participated in the business

                                 of the corporation.

                             13. At all times material to this action, Defendant Williams exercised substantial control over

                                 the functions of the company’s employees including Plaintiff. For example, he had the

                                 ability and authority to hire and fire employees, set rates of pay, and set employee

                                 schedules.

                             14. Plaintiff’s primary supervisor was Defendant Eric Williams, the CEO of the company.

                                 Defendant Williams hired him and signed his offer letter.



ANDERSONDODSON, P.C.
                         Landin v. Integrity Fire Safety Services, LLC                                              Complaint
     11 Broadway
       Suite 615
                         USDC, District of Colorado                                                                   Page 3
 New York, NY 10004
     212.961.7639
www.andersondodson.com
                  Case 1:20-cv-01302-KLM Document 1 Filed 05/08/20 USDC Colorado Page 4 of 13




                             15. At all times material to this action, Defendant Williams was an “employer” of the Plaintiff,

                                 as defined by § 203(b) of the FLSA and Colorado wage acts.

                         Plaintiff Mark Landin

                             16. Plaintiff Mark Landin is a resident of Arvada, Colorado.

                             17. Plaintiff Landin worked for Integrity Fire Safety Services, LLC from November 2018 until

                                 September 2019.

                             18. At all times material to this action, Plaintiff Landin was an “employee” within the meaning

                                 of 29 U.S.C. § 203(e) and 7 C.C.R. 1103-1(2).



                         Factual Background

                         Commissions

                             19. Mr. Landin’s compensation arrangement was on a salary basis, plus commission.

                             20. In his offer letter, dated November 18, 2018, Plaintiff’s title was Business Development

                                 Representative. However, his title soon changed to Senior Estimator, and remained Senior

                                 Estimator for the remainder of his employment.

                             21. As per the terms of his offer letter, Mr. Landin was entitled to receive:

                                     a. A salary at a rate of $74,880 per year,

                                     b. Certain specified commissions:

                                              i. 2% of total Equipment Sales

                                             ii. 4% of Service and Test/Inspection Sales

                                            iii. 1 % on Tenant Improvement/Construction Sales

                                            iv. 1.5% on Service/Special Projects Sales; and

                                     c. A $12,000 sign-on bonus.



ANDERSONDODSON, P.C.
                         Landin v. Integrity Fire Safety Services, LLC                                             Complaint
     11 Broadway
       Suite 615
                         USDC, District of Colorado                                                                  Page 4
 New York, NY 10004
     212.961.7639
www.andersondodson.com
                  Case 1:20-cv-01302-KLM Document 1 Filed 05/08/20 USDC Colorado Page 5 of 13




                             22. A true and accurate copy of the November 18, 2018 offer letter is attached hereto as Exhibit

                                 A.

                             23. The company offers several categories of services, including the following:

                                      a. “Test and Inspection” refers to Integrity providing annual inspections as required

                                         for every facility that has a fire sprinkler or fire alarm system.

                                      b. “Equipment” (sometimes also called “Materials”) refers to sale of materials only

                                         without any additional services or labor, such as for electrical companies that want

                                         to install fire alarm systems themselves and need to purchase the equipment from a

                                         dealer such as Integrity.

                                      c. “Parts and Smarts” refers to Integrity providing a combination of design, material,

                                         and programming of the fire system to these electrical companies that had the

                                         ability to do the actual installation themselves.

                                      d. “Tenant Improvement” refers to reworking an existing fire alarm or fire sprinkler

                                         system to fit a new tenant’s needs.

                                      e. “Ground Up” refers to Integrity providing all aspects of fire suppression and

                                         sprinkler systems and related infrastructure for new construction including design,

                                         material, programming, installation, and inspection.

                             24. The kind of project determined which of the percentages of commission the Plaintiff would

                                 earn.

                             25. The offer letter states, “All commissions are paid monthly, one month after we begin field

                                 labor invoicing for Equipment/Project work (permitted) and after we have performed 100%

                                 and invoiced for Test & Inspection and Service work.”

                             26. The above statement in the preceding paragraph is ambiguous.



ANDERSONDODSON, P.C.
                         Landin v. Integrity Fire Safety Services, LLC                                             Complaint
     11 Broadway
       Suite 615
                         USDC, District of Colorado                                                                  Page 5
 New York, NY 10004
     212.961.7639
www.andersondodson.com
                  Case 1:20-cv-01302-KLM Document 1 Filed 05/08/20 USDC Colorado Page 6 of 13




                             27. None of the offer letter provisions require customer payment as a precondition of the

                                 commission becoming owed.

                             28. The offer letter states that, “For all commissions and bonuses your employment must be in

                                 good standing through the payout date.”

                             29. The above statement in the preceding paragraph is ambiguous.

                             30. Plaintiff understood “in good standing” to have its ordinary, dictionary meaning, of having

                                 not done anything wrong that would bring him out of alignment with the expectations

                                 placed upon him, such as forging a sales document or committing embezzlement:

                                     a. “In compliance. Not subject to penalties or failure to fulfill all requirements.”
                                        (Black’s Law Dictionary, 2d Ed.)

                                     b. “A person or organization in good standing is regarded as having complied with all
                                        their explicit obligations, while not being subject to any form of sanction,
                                        suspension or disciplinary censure.” (Wikipedia)

                                     c. “In favour or on good terms with someone.” (Oxford).

                             31. The offer letter did not say, “For all commissions and bonuses to be earned and owed, you

                                 must still be employed a month after payment is received from the customer” or similar.

                             32. Defendants terminated the Plaintiff’s just before a series of payments were to be received.

                             33. Defendants complimented Plaintiff’s work and wrote him a positive letter of reference near

                                 the time of his separation.

                             34. Defendants owe him for all of the commissions he earned based on the sales secured by his

                                 efforts.

                             35. Plaintiff calculates that his commissions were underpaid by approximately $140,000.

                             36. Defendants admit that they underpaid at least some of his commissions, but calculate the

                                 amount owed to be substantially less.




ANDERSONDODSON, P.C.
                         Landin v. Integrity Fire Safety Services, LLC                                            Complaint
     11 Broadway
       Suite 615
                         USDC, District of Colorado                                                                 Page 6
 New York, NY 10004
     212.961.7639
www.andersondodson.com
                  Case 1:20-cv-01302-KLM Document 1 Filed 05/08/20 USDC Colorado Page 7 of 13




                             37. In addition, $2,000 of Plaintiff’s $12,000 sign-on bonus remains due and owing. This

                                 bonus was earned, as the nature of the bonus implies, when he agreed to work for the

                                 Defendants. It was fully earned at that time. The Defendants paid it out at a rate of $1,000

                                 a month, but it was already earned.

                         Overtime

                             38. Defendants did not keep track of Plaintiff’s time worked.

                             39. Plaintiff estimates that generally he worked approximately 48 hours per week. He typically

                                 started work at 7:00A.M. and stopped work between 4:30 and 5:00P.M. He usually worked

                                 5 days per week.

                             40. Plaintiff Landin was not paid anything extra for the hours over 40 he worked per week.

                             41. Plaintiff was not subject to any exemptions from overtime pay.

                             42. Thus, Plaintiff Landin was not paid at a rate of one- and one-half times his normal hourly

                                 rate for all hours over 40 worked in a workweek.



                                                                   LEGAL CLAIMS

                                                     As And For A First Cause of Action:
                                              FAIR LABOR STANDARDS ACT (FLSA) VIOLATIONS

                             43. Plaintiff realleges and incorporates by reference each allegation contained in the

                                 paragraphs above, and by reference repleads and incorporates them as though fully set forth

                                 here.

                         Failure To Pay Time Overtime Properly

                             44. Defendants failed to compensate Plaintiff employees at a rate of one- and one-half times

                                 his normal hourly rate(s) for all hours over 40 worked in a workweek, in violation of the

                                 FLSA.

ANDERSONDODSON, P.C.
                         Landin v. Integrity Fire Safety Services, LLC                                             Complaint
     11 Broadway
       Suite 615
                         USDC, District of Colorado                                                                  Page 7
 New York, NY 10004
     212.961.7639
www.andersondodson.com
                  Case 1:20-cv-01302-KLM Document 1 Filed 05/08/20 USDC Colorado Page 8 of 13




                         Record-Keeping Failures

                             45. At all relevant times, Defendants failed to make, keep, and preserve accurate records

                                 regarding the wages, hours, and other conditions of employment of Plaintiff and other

                                 similarly situated employees, in contravention of the FLSA and affiliated Regulations, 29

                                 U.S.C. §§ 211(c), 215(a)(5) and 29 C.F.R. § 516.

                         Willful & Not Based On Good Faith & Entitlement to Damages

                             46. Defendants had no good faith basis for believing that their pay practices as alleged above

                                 were in compliance with the law.

                             47. At all relevant times, Defendants knew of the FLSA’s requirements regarding overtime.

                                 In paying Plaintiff in the manner in which they did, Defendants knowingly violated the

                                 mandates of the FLSA.

                             48. The foregoing conduct constitutes a “willful” violation of the FLSA, 29 U.S.C. § 255(a).

                             49. As a result of the violations by Defendant of the FLSA, the Plaintiff is entitled to all

                                 damages available under the FLSA which include, but are not limited to, all unpaid wages,

                                 overtime, liquidated damages, attorney fees, costs, and interest, as set forth in the FLSA,

                                 more specifically 29 U.S.C. § 216(b).



                                                       As And For A Second Cause of Action:
                                                        COLORADO WAGE ACT VIOLATIONS

                             50. Plaintiff realleges and incorporates by reference each allegation contained in the

                                 paragraphs above, and by reference repleads and incorporates them as though fully set forth

                                 here.

                             51. The Defendants were Plaintiff’s “employer” as that term is defined by the Wage Order. 7

                                 C.C.R. 1103-1(2).

ANDERSONDODSON, P.C.
                         Landin v. Integrity Fire Safety Services, LLC                                            Complaint
     11 Broadway
       Suite 615
                         USDC, District of Colorado                                                                 Page 8
 New York, NY 10004
     212.961.7639
www.andersondodson.com
                  Case 1:20-cv-01302-KLM Document 1 Filed 05/08/20 USDC Colorado Page 9 of 13




                             52. Plaintiff is Defendants’ “employee” as that term is defined by the Wage Order because he

                                 performed labor for the benefit of Defendant in which Defendant commanded when,

                                 where, and how much labor or services would be performed. 7 C.C.R. 1103-1(2).

                         Failure to Pay Wages
                         (Violation of the C.R.S. § 8-6-101 et seq.; Colorado Min. Wage Order 31, 7 C.C.R. § 1103-1)

                             53. The Defendants failed to pay Plaintiff for all of the commissions he was owed, as described

                                 above.

                             54. This constitutes a failure to pay wages.

                         Failure to Pay Wages In Response to Wage Demand
                         (Violation of the C.R.S. § 8-6-109)

                             55. Plaintiff, through counsel, sent the Defendants a “wage demand” letter dated November

                                 19, 2019. In that, he demanded that Defendants pay him the wages and compensation he

                                 had earned but had not yet been paid.

                             56. Defendants did not tender payment for his wages within 14 days of receipt of this letter.

                             57. Therefore, Defendants are liable to Plaintiff for statutory penalties in the amount of 125%

                                 the first $7,500 owed, plus 50% of the remainder; plus, another 50% of the owed wages if

                                 the violation is found to have been willful.

                         Failure to Pay Weekly Overtime Premiums
                         (Violation of the Colorado Wage Act, C.R.S. §§ 8-4-109; 7 C.C.R. 1103-1(4))

                             58. Plaintiff work more than 40 hours at least some workweeks.

                             59. Defendants do not pay the Plaintiff overtime premiums for hours worked over 40 in each

                                 workweek.

                             60. As a result, Plaintiff has suffered lost wages and lost use of those wages in an amount to

                                 be determined at trial.

                             61. Plaintiff is entitled to recover in a civil action the unpaid balance of the full amount of the


ANDERSONDODSON, P.C.
                         Landin v. Integrity Fire Safety Services, LLC                                                 Complaint
     11 Broadway
       Suite 615
                         USDC, District of Colorado                                                                      Page 9
 New York, NY 10004
     212.961.7639
www.andersondodson.com
                Case 1:20-cv-01302-KLM Document 1 Filed 05/08/20 USDC Colorado Page 10 of 13




                                 wages owed to him and penalties. C.R.S. § 8-4-109; 7 C.C.R. 1103-1(18).

                             62. Defendants violated the CWA as implemented by the Wage Order, when they failed to pay

                                 the Plaintiff overtime premiums for hours worked over 40 in each given workweek or 12

                                 hours per day. 7 C.C.R. §1103-1(4).

                             63. For any and all time worked by all Plaintiff, or to be credited to all Plaintiff during a

                                 workweek, Plaintiff is entitled to pay at his regular rate of pay for work up to 40 hours of

                                 work per workweek, and at time-and-a-half for all of work over 40 hours per workweek or

                                 12 hours per day.

                         Failure to Pay All Earned Wages
                         (Violation of the C.R.S. § 8-6-109)

                             64. Plaintiff has been separated from employment with Defendants.

                             65. Defendants have failed to pay Plaintiff all his wages and compensation earned during

                                 Plaintiff’s employment.

                             66. Specifically, he should have been paid both commissions and overtime pay that he was not.

                         Improper Deductions
                         (Violation of the C.R.S. § 8-4-105)

                             67. The Defendant made deductions from Plaintiff’s wages other than those authorized under

                                 C.R.S. § 8-4-105, 7 C.C.R. 1103-1 (9)

                         Record-Keeping Failures; Failure to Provide Pay Stubs
                         (Violation of the CMWA, C.R.S. §§ 8-6-101, et seq., Wage Order 7 C.C.R. 1103-1(12))

                             68. Defendants failed to maintain a true and accurate record for each employee, including

                                 Plaintiff, of the following information:

                                      a. name, address, social security number, occupation and date of hire

                                      b. date of birth, if the employee is under eighteen (18) years of age

                                      c. daily record of all hours worked


ANDERSONDODSON, P.C.
                         Landin v. Integrity Fire Safety Services, LLC                                             Complaint
     11 Broadway
       Suite 615
                         USDC, District of Colorado                                                                  Page 10
 New York, NY 10004
     212.961.7639
www.andersondodson.com
                Case 1:20-cv-01302-KLM Document 1 Filed 05/08/20 USDC Colorado Page 11 of 13




                                     d. record of allowable credits and declared tips

                                     e. regular rates of pay, gross wages earned, withholdings made and net amounts paid

                                         each pay period.

                         Damages

                             69. Plaintiffs are entitled to recover in this civil action the unpaid balance of the full amount

                                 of unpaid wages, underpaid minimum wages, and/or underpaid overtime wages that are

                                 owed and appropriate penalties, together with reasonable attorney fees and court costs.

                                 C.R.S. § 8-6-118; 7 C.C.R § 1103-1(18).


                                                 As And For A Third Cause of Action:
                                              BREACH OF CONTRACT/UNJUST ENRICHMENT

                             70. Plaintiff realleges and incorporates by reference each allegation contained in the

                                 paragraphs above, and by reference repleads and incorporates them as though fully set forth

                                 here.

                             71. Plaintiff and Defendants had an employment contract.

                             72. Plaintiff’s Offer Letter attached hereto as Exhibit A formed a contract with Defendant

                                 Integrity.

                             73. Amongst other terms, Plaintiff agreed to perform certain functions for Defendants, in

                                 exchange for certain compensation.

                             74. Specifically, Defendants agreed to pay Plaintiff a salary plus certain commissions.

                             75. By failing to pay Plaintiff these amounts Defendants breached their contract of

                                 employment with Plaintiff.

                             76. In the alternative, Defendants have been unjustly enriched by withholding monies that

                                 rightfully belong to Plaintiff. Plaintiff performed work for which he reasonably expected



ANDERSONDODSON, P.C.
                         Landin v. Integrity Fire Safety Services, LLC                                             Complaint
     11 Broadway
       Suite 615
                         USDC, District of Colorado                                                                  Page 11
 New York, NY 10004
     212.961.7639
www.andersondodson.com
                Case 1:20-cv-01302-KLM Document 1 Filed 05/08/20 USDC Colorado Page 12 of 13




                                 to be compensated according to the terms of the agreement. Rather than pay him the

                                 amounts he was owed, Defendants instead chose to separate him from his employment and

                                 point to ambiguous language in the contract they had drafted that they claimed stood for

                                 the proposition that the Plaintiff was not entitled to the specified moneys unless he

                                 remained employed through a certain future date. Plaintiff disputes that Defendants’ read

                                 of the language is accurate; however, even if it were, but for the Defendants’ action of

                                 terminating the Plaintiff’s employment, Plaintiff would have been entitled to receive the

                                 commissions in dispute.



                                                                 PRAYER FOR RELIEF

                             WHEREFORE, Plaintiff respectfully requests that this Court grant the following relief:

                                 (A)     Award Plaintiff unpaid and underpaid wages due under the FLSA and the Colorado

                                         Wage Laws; and

                                 (B)     Award Plaintiff liquidated damages in the amount of their unpaid FLSA wages

                                         pursuant to 29 U.S.C. § 216(b); and

                                 (C)     Award Plaintiff statutory penalties as provided for by Colorado law; and

                                 (D)     Award Plaintiff interest; and

                                 (E)     Award Plaintiff the costs of this action together with reasonable attorneys' fees; and

                                 (F)     Award such other and further relief as this Court deems necessary and proper.



                                                           DEMAND FOR TRIAL BY JURY

                                 Pursuant to Rule 38(b) of the Federal Rules of Civil Procedure, Plaintiffs demands a trial

                         by jury on all questions of fact raised by the complaint.



ANDERSONDODSON, P.C.
                         Landin v. Integrity Fire Safety Services, LLC                                              Complaint
     11 Broadway
       Suite 615
                         USDC, District of Colorado                                                                   Page 12
 New York, NY 10004
     212.961.7639
www.andersondodson.com
                Case 1:20-cv-01302-KLM Document 1 Filed 05/08/20 USDC Colorado Page 13 of 13




                                 Respectfully submitted, this 8th day of May, 2020.


                                                                         ANDERSONDODSON, P.C.

                                                                         s/ Penn Dodson
                                                                         Penn A. Dodson
                                                                         penn@andersondodson.com
                                                                         11 Broadway, Suite 615
                                                                         New York, NY 10004
                                                                         (212) 961-7639 tel.
                                                                         (646) 998-8051 fax

                                                                         Attorneys for Plaintiffs




ANDERSONDODSON, P.C.
                         Landin v. Integrity Fire Safety Services, LLC                              Complaint
     11 Broadway
       Suite 615
                         USDC, District of Colorado                                                   Page 13
 New York, NY 10004
     212.961.7639
www.andersondodson.com
